Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s amendment to independent claim 1 is sufficient to overcome the previous 35 USC § 103 rejection recited in the Final Office Action mailed 02/07/2022.
Applicant’s arguments, see Remarks on Pages 5-10, filed 05/04/2022, with respect to the rejection under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of a new interpretation of the following prior art of the record: Taylor (U.S. Patent No. 6190342), Zours (U.S. Patent No. 7662121), Guldalian (U.S. Patent Pub. No. 20140303536), Holgate et al. (U.S. Patent Pub. No. 20180093374), Johnson et al. (U.S. Patent No. 6099446), , Maki et al. (EP 0934749 B1), Broman (U.S. Patent No. 6450131), Shahinpoor (U.S. Patent Pub. No. 20060240953), Walsh et al. (U.S. Patent Pub. No. 20150173993), and Tudor (U.S. Patent No. 5256119). 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Patent No. 6190342) in view of Zours (U.S. Patent No. 7662121) and in further view of Guldalian (U.S. Patent Pub. No. 20140303536) and Holgate et al. (U.S. Patent Pub. No. 20180093374).
Regarding claim 1, Taylor discloses a device for support of movement and lifting movement of a human body, which is wearable on the human body (Col. 1, lines 65-67, Col. 2, lines 1-3, and Figures 2A-2B, Taylor harness to strengthen the abdominal and anterior sublumbar thoracic and pelvic muscle groups and to serve as an aid in lifting heavy material objects from any hip-flexed position to the standing position), comprising: a hip belt 24 (Col. 4, line 62-63 and Figure 2B, elastic band release belt 24), a back section 12 (Col. 4, line 58, tension equalizing plate 12), two shoulder straps 10A,10B  (Col. 4, line 57-58 and Figures 2A-2B, shoulder harness 10A,10B form two shoulder straps attaching to tension equalizing plate 12) attached to the back section 12, and two leg straps 21 (Col. 4, line 64 and Figure 2A, two elastic back bands 21), disposed on (Col. 4, lines 62-64 and Figure 2A, elastic back bands 21 attach to elastic band release belt 24 at 26 and extend inferiorly from there) the hip belt 24, wherein the leg straps 21 are at least in sections an elastomer (Col. 4, line 59, elastic back bands 21 of rubber or other elastomer) and disposed on (Col. 4, lines 62-64 and Figure 2A, elastic back bands 21 attach to elastic band release belt 24 at 26 and extend inferiorly from there) the hip belt 24 such that the leg straps 21 extend in extension of (Figure 2A, elastic back bands 21 attach to elastic band release belt 24 at 26 such that they extend inferiorly from the tension equalizing plate 12) the back section 12, wherein each leg strap 21 comprises a knee support 42,46 (Col. 4, lines 65-67, Col. 5, lines 1-2, and Figure 2A, upper knee strap 42 and lower knee strap 46 connected to vertical leg bands 45 which connect to elastic back bands 21) which comprises an upper knee loop 42 (Col. 5, lines 1-2 and Figure 2A, upper knee strap 42 connected to vertical leg bands 45), a lower knee loop 46 (Col. 4, lines 65-67 and Figure 2A, lower knee straps 46 connected to vertical leg bands 45).
However, Taylor fails to explicitly disclose the back section disposed on the hip belt and comprising a support.
Zours teaches an analogous device for support of movement and lifting movement of a human body 10 (Col. 4, lines 47-48 and Figure 2, thoracic spinal orthotic device 10 worn as a harness and providing support forces throughout a wearer’s body) wherein the analogous back section 11 (Col. 4, line 57 and Figure 2, posterior part 11) is disposed on (Col. 4, line 56 and Figure 2, hip belt 17,18,20 connected to posterior part 11) the analogous hip belt 17,18,20 (Col. 4, line 56 and Figure 2, hip belt 17,18,20) and comprising a support 23 (Col. 4, line 60 and Figure 2, two rod-like ends 25 of supporting elements 23 in pocket 21 of the posterior part 11; Col. 5, lines 36-37 and Figure 4b, two identical rod-shaped supporting elements 23).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the hip belt and back section of Taylor, so that the back section is disposed on the hip belt and the back section comprises a support, as taught by Zours, in order to provide an improved movement support device that is able to accommodate a wearer’s spine and provide support forces thereto for promoting proper spine posture (Zours, Col. 4, lines 60-61). 
However, the combination of Taylor in view of Zours also fails to explicitly disclose the support is an elastic support, which at least in sections is a shape elastic material.
Guldalian teaches an analogous device for support of movement and lifting movement of a human body (Paragraph 34, lumbosacral orthosis 2 worn around and provides support to the lumbar muscles and spine during motion) with an analogous back section 38 (Paragraph 39, posterior support member 38) wherein the analogous support 48 (Paragraph 39 and Figure 12) is an elastic support 48 (Paragraph 39 and Figure 12, centralized semi-rigid insert 48 is shape elastic material as defined by Specification, Page 3, Paragraph 2 of the present invention), which at least in sections is a shape elastic material.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the support of Taylor in view of Zours, so that the support is an elastic support of a shape elastic material, as taught by Guldalian, in order to provide an improved movement support device in which a quasi-rigid elastic support which provides optimal pressure to a spine while maintaining lateral support forces (Guldalian, Paragraph 39). 
However, the combination of Taylor in view of Zours in view of Guldalian fails to explicitly disclose a patella element strap that has a void for a patella such that no component extends across the patella, wherein each leg strap extends from a back of the knee toward the front of the knee and across the knee and generates a force at the knee forcing a user's leg to reset to an unbent position when lifting from a knee bending position.
 Holgate teaches an analogous device for support of movement and lifting movement of a human body (Paragraph 13, 32 and Figure 8c, potential to kinetic suit with elastic leg straps 174 for human assistance in lifting from bent position) comprising a patella element strap 192 (Paragraph 32 and Figure 8c, strap 198 forming inner pocket void for patella with no component extending across patella) that has a void for a patella such that no component extends across the patella, wherein each analogous leg strap 174a,174b (Paragraphs 27-28, 32, and Figure 8c, leg straps 174a,174b crossing above and below the knee forming upper and lower knee loops extend from posterior back knee regions toward an anterior knee region with pocket strap 198 extending across the knee to store potential energy through the elastic trapping when transitioning from standing to crouched and is released upon movement to return the user to an upright, and therefore unbent knee position) extends from a back of the knee toward the front of the knee and across the knee and generates a force at the knee forcing a user's leg to reset to an unbent position when lifting from a knee bending position.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a configuration of each of the leg straps with the knee support of Taylor in view of Zours in view of Guldalian, so that there is a patella element that has a void and each leg strap extends from a back of the knee toward the front of the knee and across the knee, as taught by Holgate, in order to provide an improved support movement device with an enhanced leg strap and knee support pattern that comprises an extension of the knee straps from a posterior to an anterior region of the knee forming upper and lower knee loops with a patella strap extending across the knee having a void to generate resilient forces against bending of a user’s knee (Holgate, Paragraphs 27-28 and 32).
Regarding claim 2, the combination of Taylor in view of Zours in view of Guldalian in view of Holgate discloses the invention as described above and further wherein the elastic support (Zours, Col. 4, line 60 and Figure 2, supporting elements 23; Guldalian, Paragraph 39 and Figure 12, centralized semi-rigid insert 48), after the device (Taylor, Col. 1, lines 65-67, Col. 2, lines 1-3, and Figures 2A-2B, Taylor harness; Zours, Col. 4, lines 47-48 and Figure 2, thoracic spinal orthotic device 10) has been fitted to the human body, is oriented substantially (see Applicant’s Remarks filed 05/04/2022, Pages 5-6, defining “substantially” parallel) parallel to a vertebral column (Zours, Col. 4, lines 60-61 and Figure 2, the supporting element 23 extend parallel to vertebral column and there is a recess 26 between the two rod-like ends 25 to be able to accommodate the spine in this recess). 
Regarding claim 3, the combination of Taylor in view of Zours in view of Guldalian in view of Holgate discloses the invention as described above and further discloses wherein the back section (Taylor, Col. 4, line 58, tension equalizing plate 12; Zours, Col. 4, line 57 and Figure 2, posterior part 11) comprises two or more elastic supports (Zours, Col. 5, lines 36-37 and Figure 4b, two identical rod-shaped supporting elements 23 with the material of the pair of supports 23 of Zours modified by Guldalian, Paragraph 39 and Figure 12, to be formed from a shape elastic material).
Regarding claim 4, the combination of Taylor in view of Zours in view of Guldalian in view of Holgate discloses the invention as described above and further discloses wherein the elastic support (Zours, Col. 5, lines 36-37 and Figure 4b, two identical rod-shaped supporting elements 23 with the material of the pair of supports 23 of Zours  modified by Guldalian, Paragraph 39 and Figure 12, to be formed from a shape elastic material) is a synthetic material (Guldalian, Paragraph 40, insert 48 being made of polyethylene, polypropylene, or ABS plastic which is synthetic material)
Regarding claim 6, the combination of Taylor in view of Zours in view of Guldalian in view of Holgate discloses the invention as described above and further discloses wherein the elastic support (Zours, Col. 5, lines 36-37 and Figure 4b, two identical rod-shaped supporting elements 23 with the material of the pair of supports 23 of Zours modified by Guldalian, Paragraph 39 and Figure 12, to be formed from a shape elastic material) is disposed on the back section (Taylor, Col. 4, line 58, tension equalizing plate 12; Zours, Col. 4, line 57 and Figure 2, posterior part 11) such that it is exchangeable (Zours, Col. 4, lines 48-54 and Figure 2, Supporting element 23 arranged inside the closable pocket 21 is able to be inserted, removed, or replaced).
Regarding claim 7, the combination of Taylor in view of Zours in view of Guldalian in view of Holgate discloses the invention as described above and further discloses wherein the shoulder straps 10A,10B are length-adjustable 13,22 (Taylor, Col. 3, lines 46-60 and Col. 4, lines 57-62 and Figure 2A, Shoulder harness release 10A and 10B with “V” attachment 13 and shoulder harness release belt 18 is a continuation of shoulder harness 10A and 10B at 20 held fastened at 22 so as to be length-adjustable). 
Regarding claim 9, the combination of Taylor in view of Zours in view of Guldalian in view of Holgate discloses the invention as described above and further discloses (in Col. 3, lines 13-16, Col. 4, lines 62-63, and Figure 2B of Taylor) wherein the hip belt 24 is width-adjustable (Taylor, Col. 3, lines 13-16, These belly straps transverse laterally from their medial attachments to the slide boots, encircle the lower abdomen and are attached to each other with Velcro  or snaps in the anterior abdomen; Taylor, Col. 4, lines 62-63 and Figure 2B, Elastic band release belt 24 is fastened at 28).
Regarding claim 14, the combination of Taylor in view of Zours in view of Guldalian in view of the embodiment of Figure 8c of Holgate discloses the invention as described above and further discloses wherein each leg strap 45 comprises a foot brace 58,52 (Taylor, Figure 2A, foot anchor wear plate 58 and ankle strap 52 connected to leg strap 45 which attach to elastic back bands 21), wherein the foot brace 58,52 comprises an ankle loop 52 (Taylor, Figure 2A, ankle strap 52 loops around ankle) and a sole loop 58 (Taylor, Figure 2A, foot anchor wear plate 58 wraps around sole). 
However, the combination of Taylor in view of Zours in view of Guldalian in view of the embodiment of Figure 8c of Holgate fails to explicitly disclose the foot element is secured detachably to each leg strap, the ankle loop and sole loop are connected with another in such a manner to form an 8-shaped element. 
An embodiment of Figure 10b of Holgate teaches an analogous device for support of movement and lifting movement of a human body (Paragraph 37 and Figure 10b, passive potential to kinetic suit 232 worn by a user 230 for transferring forces from an upper and lower body to provide assistive forces parallel to the spine and muscles during crouching, squatting, and lifting under load) wherein the analogous foot brace 260 (Paragraph 39 and Figure 10b, foot anchor 260) is secured detachably (Paragraph 39, Foot anchor 260 connects to calf portion 258c behind the heel with sewing, rivots, buckles, buttons, adhesive, Velcro, or other secure attachment mechanism) to each analogous leg strap 258 (Paragraph 39, Leg straps 258 include thigh portion 258a over the gluteal area and hamstrings of user 230, knee portion 258b over the front of the knee area, and calf portion 258c over the calf area), the analogous ankle loop (Paragraph 39 and Figure 10b, Foot anchor 260 crosses over the talus an around an ankle to attach to calf portion 258c) and analogous sole loop (Paragraph 39 and Figure 10b, foot anchor 260 then wraps around the arch of a foot) are connected with another in such a manner to form an 8-shaped element (Paragraph 39 and Figure 10b, foot anchor 260 forms a figure-8 shape).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection between the foot element and leg strap as well as the configuration of the ankle loop and sole loop of Taylor in view of Zours in view of the embodiment of Figure 8c of Holgate, so that the foot element is secured detachably to the leg strap and the ankle loop and sole loop form an 8-shape configuration, as taught by the embodiment of Figure 10b of Holgate, in order to provide an improved movement support device with an improved foot element that connects the foot to the leg strap and provides support at medial and lateral ankle regions as well as superior and inferior foot regions for increased stability and transfer of forces during motion under load (Holgate, Paragraphs 37 and 39). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Patent No. 6190342) in view of Zours (U.S. Patent No. 7662121) in view of Guldalian (U.S. Patent Pub. No. 20140303536) in view of Holgate et al. (U.S. Patent Pub. No. 20180093374), as applied to claim 1, and in further view of Maki et al. (EP 0934749 B1).
Regarding claim 5, the combination of Taylor in view of Zours in view of Guldalian in view of Holgate discloses the invention as described above but fails to explicitly disclose wherein the shape elastic material has a modulus E of more than 600 N/mm2. 
Maki teaches an analogous elastic support (Paragraph 11, shell like piece suited for use with braces) wherein the analogous shape elastic material (Paragraphs 12 and 20, The reinforcing fibers for plastics reinforced with triaxially woven fabrics are made of inorganic fibers, such as carbon fibers which has elastic fibers with low specific gravity to provide rigidity at lighter weight) has a modulus E of more than 600 N/mm2 (Paragraph 21, sheet 4 with reinforcing carbon fibers has a flexural rigidity of 82 kgf/mm2 or 804 N/mm2; See MPEP 2144.05 regarding obviousness of overlapping ranges). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the elastic modulus of the shape elastic material of the reinforcing element of Taylor in view of Zours in view of Guldalian in view of Holgate, so that the semi-rigid reinforcing element has a modulus of elasticity of more than 600 N/mm2, as taught by Maki, in order to provide an improved movement support device with an improved reinforcement element that has the optimal flexural rigidity during walking and other bodily movements to effectively hold and support the body such that rigidity is increased in a direction were strong constraint is necessary, such as during torsional movements, and is decreased in a direction where a profile fitting well with the human body is required, such as during bending movements (Maki, Paragraph 16). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Patent No. 6190342) in view of Zours (U.S. Patent No. 7662121) in view of Guldalian (U.S. Patent Pub. No. 20140303536) in view of Holgate et al. (U.S. Patent Pub. No. 20180093374), as applied to claim 1, and in further view of Broman (U.S. Patent No. 6450131). 
Regarding claim 8, the combination of Taylor in view of Zours in view of Guldalian in view of Holgate discloses the invention as described above and further discloses wherein the shoulder straps 10A,10B are disposed on 13 (Taylor, Col. 4, line 58 and Figure 2A, shoulder harness 10 attached to TEP 12 at 13) the back section 12. 
However, the combination of Taylor in view of Zours in view of Guldalian in view of Holgate fails to explicitly disclose wherein the shoulder straps are each disposed with one end on the back section and with another end either on the back section or on the hip belt.
Broman teaches an analogous device for support of movement and lifting movement of a human body 100 (Col. 3, lines 66-67 and Figure 1, forward bending motion control harness 100 worn around body for preventing lower back injuries caused by improper bending and lifting) wherein the analogous shoulder straps 14,28,30 (Col. 4, lines 2-3, 11 and Figure 1, Shoulder straps 28 and 30 and connector straps 14) are each disposed with one end (Col. 4, lines 3-4 and Figure 1, A pair of flexible shoulder straps 28 and 30 are attached to the upper portion 10 of the back strap 26 such as by stitching) on the analogous back section 26 (Col. 4, line 12 and Figure 1, back strap 26) and with another end 16 (Col. 4, lines 11-12 and Figure 1, connector straps 14 each have an end 16 attached to back strap 26) either on the analogous back section 26.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the ends and connection of the shoulder straps to the back section of Taylor in view of Zours in view of Guldalian in view of Holgate, so that one end is attached to an upper portion of the back section and another end is attached to a lower portion of the back section, as taught by Broman, in order to provide an improved movement support device with shoulder strap ends connected to the back element such that they do not interfere with the free movement of the wearer's arms and shoulders (Broman, Col. 4, lines 11-13).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Patent No. 6190342) in view of Zours (U.S. Patent No. 7662121) in view of Guldalian (U.S. Patent Pub. No. 20140303536) in view of Holgate et al. (U.S. Patent Pub. No. 20180093374), as applied to claim 1, and in further view of Shahinpoor (U.S. Patent Pub. No. 20060240953). 
Regarding claim 10, the combination of Taylor in view of Zours in view of Guldalian in view of Holgate discloses the invention as described above but fails to explicitly disclose wherein the elastomer has a modulus E of less than 600 600 N/mm2.
Shahinpoor teaches an analogous leg strap (Paragraphs 38 and 40, quasi-legs 2 made of porous rubber-like material like porous Neoprene) wherein the analogous elastomer (Paragraph 40, porous rubber-like material like porous Neoprene is an elastomer) has a modulus E of less than 600 N/mm2 (Paragraph 40, Young's modulus of Elasticity E is about 0.1 GPa or 100 N/mm2). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the modulus of elasticity of the elastomer of the leg straps of Taylor in view of Zours in view of Guldalian in view of Holgate, so that the elastomer has a modulus of elasticity of less than 600 N/mm2, as taught by Shahinpoor, in order to provide an improved movement support device with an improved leg strap that is capable of stretching and returning to an non-deformed state for taking an initial load and shifting the load to the foot and ground by each leg strap for reducing the total load carried, which is significant for enhancing the performance of lower limbs (Shahinpoor, Paragraph 41).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Patent No. 6190342) in view of Zours (U.S. Patent No. 7662121) in view of Guldalian (U.S. Patent Pub. No. 20140303536) in view of Holgate et al. (U.S. Patent Pub. No. 20180093374), as applied to claim 1, and in further view of Johnson et al. (U.S. Patent No. 6099446).
Regarding claim 11, the combination of Taylor in view of Zours in view of Guldalian in view of Holgate discloses the invention as described above but fails to explicitly disclose wherein each leg strap is detachably secured on the hip belt. 
Johnson teaches an analogous device for support of movement and lifting movement of a human body 10 (Col. 4, lines 4-5 and Figure 1, exercise apparatus 10) wherein each analogous leg strap 70 (Col. 5, lines 65-67 and Figure 5, leg resistance straps 70) is detachably secured (Col. 5, lines 65-67 and Figure 5, tension of the leg resistance straps 70 is adjusted by coupling the leg resistance straps 70 to the waist slots 51 of the waist band 5, such that the leg resistance strap 70 is able to be attached and detached from the waist band 5) on the analogous hip belt 50 (Col. 5, lines 65-67 and Figure 5, waist band 50). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection of the hip belt and leg strap of Taylor in view of Zours in view of Guldalian in view of Holgate, so that the leg strap is able to be detachable secured to the hip belt, as taught by Johnson, in order to provide an improved movement support device with the ability to attach and detach the leg straps from the hip belt to allow for desired adjustment of strap length and tension, given a user’s size and desired therapy (Johnson, Col. 5, lines 65-67, Col. 6, lines 1-4). 
Regarding claim 12, the combination of Taylor in view of Zours in view of Guldalian in view of Holgate discloses the invention as described above but fails to explicitly disclose wherein each leg strap is length adjustable. 
Johnson teaches an analogous device for support of movement and lifting movement of a human body 10 (Col. 4, lines 4-5 and Figure 1, exercise apparatus 10) wherein each analogous leg strap 70 (Col. 5, lines 65-67 and Figure 5, leg resistance straps 70) is length adjustable (Col. 5, lines 65-67 and Figure 5, tension of the leg resistance straps 70 is adjusted by coupling the leg resistance straps 70 to the waist slots 51 of the waist band 5, such that the leg resistance strap 70 is able to be attached through the slot for adjusting the length and tension of the leg resistance strap 70).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection of the hip belt and leg strap of Taylor in view of Zours in view of Guldalian in view of Holgate, so that the leg strap is able to be length adjustable, as taught by Johnson, in order to provide an improved movement support device with the ability to attach and detach the leg straps from the hip belt to allow for desired adjustment of strap length and tension, given a user’s size and desired therapy (Johnson, Col. 5, lines 65-67, Col. 6, lines 1-4). 
Regarding claim 13, the combination of Taylor in view of Zours in view of Guldalian in view of Holgate in view of Johnson discloses the invention as described above and further discloses wherein the upper knee loop 42, the lower knee loop 46, or both the upper knee loop 42 and the lower knee loop 46, are openable and closeable via a fastener (Taylor, Col. 4, line 66, Col. 5, line 1, and Figure 2B, upper knee strap 42 with fastener 43 and lower knee strap 46 with fastener 50 for opening, closing, and adjusting the length). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Patent No. 6190342) in view of Zours (U.S. Patent No. 7662121) in view of Guldalian (U.S. Patent Pub. No. 20140303536) in view of Holgate et al. (U.S. Patent Pub. No. 20180093374), as applied to claim 14, and in further view of Walsh et al. (U.S. Patent Pub. No. 20150173993).
Regarding claim 15, the combination of Taylor in view of Zours in view of Guldalian in view of Holgate as modified discloses the invention as described above but fails to explicitly disclose a heel strap disposed between the ankle loop and the sole loop, wherein the heel strap is secured at regions of the heel strap facing away from each other. 
Walsh teaches an analogous foot brace (Paragraph and Figures 26A-26C, soft exosuit footwear attachment for transferring forces throughout foot via tensioning of foot straps) comprising a heel strap 6 (Paragraph 209 and Figures 26B-26C, connection member 6 transmits the actuation force to the heel) disposed between (Paragraph 209 and Figures 26A-26C, connection member 6 disposed between connection member 3 and connection member 1) the analogous ankle loop 3 (Paragraph 209 and Figures 26A-26C, connection member 3 wraps around the ankle) and the analogous sole loop 1 (Paragraph 209 and Figures 26A-26C, connection member 1 wraps around sole and top of foot), wherein the heel strap 6 is secured at regions of the heel strap 6 facing away from each other (Figures 26A-26C, connection member 6 secured to end regions of connection member 3 and connection member 1 facing away from each other).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the foot brace of Taylor in view of Zours in view of Guldalian in view of Holgate as modified, so that the foot brace has a heel strap, as taught by Walsh, in order to provide an improved movement support device with an improved foot brace that transfers forces to the heel, providing increased stability of the foot brace and securement to all sides around a foot and ankle of a user (Walsh, Paragraph 209).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Patent No. 6190342) in view of Zours (U.S. Patent No. 7662121) in view of Guldalian (U.S. Patent Pub. No. 20140303536) in view of Holgate et al. (U.S. Patent Pub. No. 20180093374), as applied to claim 1, and in further view of Tudor (U.S. Patent No. 5256119). 
Regarding claim 16, the combination of Taylor in view of Zours in view of Guldalian in view of Holgate discloses the invention as described above but fails to explicitly disclose wherein the leg straps are length-adjustable in a region between the knee brace and the foot brace. 
Tudor teaches an analogous device for support of movement and lifting movement of a human body 10 (Col. 2, line 36 and Figure 1, harness unit 10 for supporting and transferring forces across a lower body of a user) wherein the analogous leg straps are length-adjustable in a region between (Col. 2, lines 56-64 and Figure 1, The distal ends 30 of the leg straps 14 are looped through a plastic connector clip 32 having a receiving member 34 and a detachable prong member 36, which in turn is looped through the foot stirrup 16. The clip 32 is of a conventional type commonly found in light weight camping and athletic gear and enables the leg straps to be easily detached from the foot stirrups 16, adjusting the length of leg strap 14 to a particular length such that the wearer has the desired limited extension of his legs) the analogous knee brace 18 (Col. 2, line 40 and Figure 1, knee band 18) and the analogous foot brace 16 (Col. 2, line 40 and Figure 1, foot stirrup 16).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the leg strap in a region between the knee brace and foot brace of Taylor in view of Zours in view of Guldalian in view of Holgate, so that the leg strap is length-adjustable in the region, as taught by Tudor, in order to provide an improved movement support device with an improved leg strap that enables the leg straps to be easily detached from the foot brace and adjusting the length of the leg strap at a lower limp portion so as to provide a selected tension and length, based on a user’s size and desired therapy (Tudor, Col. 2, lines 56-64). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ruppert (U.S. Patent No. 6129691) teaches a device for support of movement and lifting movement of a human body with a back section, shoulder straps, hip belt, and leg straps. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       



/ERIN DEERY/Primary Examiner, Art Unit 3754